DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a plurality of layers and randomizing the plurality of layers…
The limitation of identifying a plurality of layers of AI model…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “identifying” in the context of this claim encompasses the user manually identifying plurality of layers. Similarly, the limitation of randomizing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “randomizing” in the context of this claim encompasses the user thinking that the layers been identifying and randomized of AI model from the list. [[If]] The claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, [[then]] it appears to be a [[falls within the]] “Mental Processes” [[grouping]] of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the identifying and randomizing steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of AI model to perform some function such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identifying and transferring steps no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al USPN 11,003,994 in view of Meyerson et al USPN 11,250,314.
Regarding claims 1, 8 and 15
Liang et al teaches 

identifying a plurality of layers of the AI model, the plurality of layers organized in a first ordered list (column 10, line 50, in implementations, for clustering items in the same subpopulation, speciation measures a compatibility distance between items in dependence upon a linear combination of the number of excess hyperparameters and disjoint hyperparameters, as well as the average weight differences of matching hyperparameters, including disabled hyperparameters. The compatibility distance measure allows for speciation using a compatibility threshold. An ordered list of subpopulations is maintained, with each subpopulation being identified by a unique identifier (ID). In each generation, items are sequentially placed into the subpopulations. In some implementations, each of the pre-existing subpopulations is represented by a random item inside the subpopulation from the previous generation. In some implementations, a given item (pre-existing or new) in the current generation is placed in the first subpopulation in which it is compatible with the representative item of that subpopulation. This way, subpopulations do not overlap. If the given item is not compatible with any existing subpopulations, a new subpopulation is created with the given item as its representative. Thus, over generations, subpopulations are created, shrunk, augmented, and/or made extinct);
randomizing, by a processing device, the plurality of layers by reorganizing the first ordered list into a second ordered list (column 5, line 10, in a fourth exemplary embodiment, a computer-implemented system for evolving a deep neural network structure that solves a provided problem, the system comprising: a memory storing a candidate supermodule genome database having a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule global topology hyperparameters identifying a plurality of neural network modules in the candidate supermodule and module interconnects among the neural network modules in the candidate supermodule, at least one of the modules in each candidate supermodule including a neural network, each candidate supermodule having associated therewith storage for an indication of a respective supermodule fitness value; the memory further storing a directed graph genome database having a pool of candidate directed graphs, each of the directed graphs being identified for solving a particular task, each of the directed graphs includes nodes, and each of the nodes points to a candidate supermodule of the pool of candidate supermodules; a training module that: obtains a first champion individual for performing a first particular task, the first champion individual being comprised of (i) a particular directed graph for performing the first particular task and (ii) the supermodules pointed to by the nodes of the particular directed graph for performing the first particular task, wherein the supermodules of the first champion individual are initialized with random weights, copies the first champion individual to create a first challenger individual, selects two related nodes of the first challenger individual, randomly selects a supermodule from the pool of candidate supermodules, adds a new node to the directed graph of the first challenger individual, wherein the new node points to the randomly selected supermodule and wherein the new node is connected to the selected two related nodes, and trains the first champion individual and the first challenger individual using training data, an evaluation module that: evaluates performances of the trained first champion individual and the trained first challenger individual using a validation data set to determine a fitness value for the trained first champion individual and a fitness value for the trained first challenger individual, and identifies one of the trained first champion individual and the trained first challenger individual having the higher fitness value as the new first champion individual for performing the first particular task). Liang et al teaches Ai model and layer but doesn’t teach explicitly transferring, by the processing device, the plurality of layers of the AI model to a data processing accelerator in an order defined by the second ordered list, however Meyerson et al teaches (column 5, line 50, a common interpretation of deep learning is that layers extract progressively higher level features at later depths. A natural assumption then is that the learned transformations that extract these features are also tied to the depth at which they are learned. The core assumption motivating MTL is that regularities across tasks will result in learned transformations that can be leveraged to improve generalization. However, the methods reviewed above add the further assumption that subsequences of the feature hierarchy align across tasks and sharing between tasks occurs only at aligned depths (FIG. 2(a)-(d)); we call this the parallel ordering assumption). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transferring data from the ordered list.  The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into transfer or delivers AI modeling techniques and improve while generating a compact set of multipurpose functional primitives, thus aligning more closely with our understanding of complex real-world processes.

Regarding claims 2-3, 9-10 and 16-17
Liang et al teaches 
each layer of the plurality of layers is associated with a kernel function of a plurality of kernel functions (column 13, line 35, Also, in FIG. 2, the global operational hyperparameters, namely learning rate, momentum, and LR decay apply uniformly to all the modules in FIG. 2. Further, the first convolution module has different respective hyperparameter values for the kernel size and the number of kernels than that of the second convolution module. Furthermore, they have different values for the local operational hyperparameter called dropout rate). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate kernel function. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into machine learning, a kernel refers to a method that allows us to apply linear classifiers to non-linear problems by mapping non-linear data into a higher-dimensional space without the need to visit or understand that higher-dimensional space.

Regarding claims 4, 11 and 19
Liang et al teaches
 the first ordered list corresponds to an execution order for the plurality of kernel functions associated with the plurality of layers (column 19, line 18, In implementations, the production system 934 is a server that is improved by the evolved genomes in the production genome pool 932. In such an implementation, the production system 934 is a server that is responsible for implementing machine learning based solutions to a provided problem. Since the evolved genomes identify hyperparameters that have high fitness function, they improve, for example, the accuracy, the processing speed, and various computations of the production system 934 during its application of machine learning based solutions. In one example, the evolved genomes identify deep neural network structures with higher learning rates. Such specialized structures can be implemented at the production system 934 to provide sub-second responses to queries seeking real-time machine learned answers to a provided problem. In another example, the superior kernels, scaling, and shifting hyperparameters of a convolutional neural network, the superior neurons and neuron layers of a fully-connected neural network, and the superior interconnection weights between the kernels and between the neurons are used to enhance the accuracy of the production system 934 for real-time tasks such as image classification, image recognition, gesture recognition, speech recognition, natural language processing, multivariate testing, pattern recognition, online media recommendation, and so on. The result is an improved production system 934 with enhanced functionalities).

Regarding claims 5, 12 and 19
Meyerson et al teaches
 the data processing accelerator is to generate an inference using the AI model by executing the plurality of layers in the order of execution of the first ordered list using the updated kernel pointers associated with the new position of each layer in the second ordered list (column 18, table 1, TABLE-US-00001 Topology Operational Global Number of modules, Learning rate, learning rate Hyper- interconnections among decay, momentum, weight parameters the modules, type of initialization, regularization interconnections (e.g., strength, initialization deviation, residual connections, skip input initialization deviation, connections), type of Hue shift, saturation scale, modules (e.g., residual saturation shift, value scale, blocks). value shift, pixel dropout, L2 weight decay, and fully- connected layer drop out. Local For a fully-connected Learning rate, momentum, Hyper- neural network module: weight initialization, and fully- parameters the number of connected layer drop out. neurons in each neuron layer, the number of neuron layers, and the interconnections among the neurons from one neuron layer to the next. For a convolutional neural network module: kernel size, number of kernels, kernel depth, kernel stride, kernel padding, activation pooling, sub sampling, pooling, and normalization. For an image preprocessing module: image shift, translation, and flipping. Blueprint Number of supermodules, Hyper- interconnections among the parameters supermodules, and supermodule subpopulation for each included supermodule). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate kernel function and pointer. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into arrange an ordered list and update kernel to find data and sort into another list for use to avoid any ambiguity. 

Regarding claims 6, 13 and 20
Liang et al teaches 
 randomizing the plurality of layers comprises performing a shuffle function on the first ordered list using a seed number (column 19, line 60, The candidate genome pool database 902 is initialized by a population initialization module, which creates an initial set of candidate genomes in the population. These genomes can be created randomly, or in some implementations a priori knowledge is used to seed the first generation. In another implementation, genomes from prior runs can be borrowed to seed a new run. At the start, all genomes are initialized with a fitness function 904 that are indicated as undefined).



Regarding claims 7 and 14
Rejection of claim 1 and 8 are incorpoted and further claims recite similar limitation as claims 5 and 5 therefore rejected under same rationale.

Relevant Prior Art
US 9015093 B1 Commons teaches Intelligent Control With Hierarchical Stacked Neural Networks
US 11182691 B1 Zhang teaches Category-based Sampling Of Machine Learning Data
US 10366053 B1 Zheng et al teaches Consistent Randomized Record-level Splitting Of Machine Learning Data
US 8504775 B2 Plamondon teaches Systems And Methods Of Pre-freshening Cached Objects Based On User's Current Web Page

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191